Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is in response to the Patent Trial and Board (PTAB) decision with Notification Date 3/30/2022. 
 Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach determining a layout for an electronic document comprising a web object, the web object comprising a set of components…for each component of the web object, injecting code by a layout generation application into a web frame used to retrieve the component of the web object…sending a request to a web content retriever to retrieve the web object…for each component of the web object, receiving a message at the layout generation application from the injected code in the corresponding web frame indicating a completion of the retrieving of the component, each message comprising a height of the corresponding web object component based in part on a characteristic of the electronic document… determining a layout for the web object by the layout generation application using the height of the web object components after the messages received from the injected code indicate every component of the web object is retrieved.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

As noted in the Patent Trial and Board (PTAB) decision with Notification Date 3/30/2022:
“…claims 1 and 11…
We agree with Appellant that the Examiner’s citations regarding Wei altering the layout of web objects when fragments are received does not sufficiently teach determining a layout using the height of a web object after messaging that every component of a web object is retrieved as recited in claim 1, and similarly in claim 11. Ans. 3. We find that the Examiner has not shown that Wei discloses one or more fragments that alter layout of web objects sufficiently discloses a message specifying the end of the information of a web object before determining a layout using the height of a web object as required in claim 1. See Reply Br. 3; Ans. 5; Wei ¶ ¶ 52, 55-60, 151.
	Accordingly, we do not sustain the rejection of independent claim 1, or the rejection of independent claim 11, which include language similar to the disputed limitation of claim 1. Nor do we sustain the rejection of dependent claims 2—10, and 12—20, each of which stands with its respective base claim. Because we agree with at least one of the Appellant’s contentions of error, we do not reach the merits of Appellant’s other contentions...
	We reverse the Examiner’s rejection of claims 1-9 and 11-19 under 35 U.S.C. § 103 as obvious over the combined teachings of Wei and Lue; and rejection of claims 10 and 20 under 35 U.S.C. § 103 as obvious over the combined teachings of Wei, Lue, and Ying”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178